Case 1:20-mc-91510-FDS Document5 Filed 12/31/20 Page 1of1

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

IN RE: Application for Exemption from ) Miscellaneous Business
Electronic Public Access Fees for ) Docket No. 20-mc-91510-FDS
Chantalle R. Forgues, Daniel Lee, )
and Plymouth State University _)

NOTICE OF FILING WITH CLERK’S OFFICE

Notice is hereby given that the documents, exhibits or attachments listed below have been

manually filed with the court and are available in paper form only:

1, PETITIONERS’ MOTION TO ALTER OR AMEND JUDGMENT, OR IN THE
ALTERNATIVE MOTION FOR RELIEF FROM JUDGMENT OR ORDER, and
2. PETITIONERS’ MEMORANDUM IN SUPPORT OF MOTION TO ALTER OR AMEND

JUDGMENT, OR IN THE ALTERNATIVE MOTION FOR RELIEF FROM JUDGMENT
OR ORDER

The original documents are maintained in the case file in the clerk’s office.

December 28, 2020 /s/ Chantalle R. Forgues

 

Date Pro Se

Chantalle R. Forgues, crforgues@plymouth.edu
Daniel S. Lee, scleel @plymouth.edu

 

 

Plymouth State University
School of Business MSC #27
17 High Street
Plymouth, NH 03264
603-535-5000 rowasig
‘SSVA 30 Lito’
LNT LOLSIG “SA

zh WY LE 330 0202

0 SxY370 NI
3014 gad
